               Case 1:21-cv-01228-AWI-SAB Document 10 Filed 08/31/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       JOHN WESLEY WILLIAMS,                                      Case No. 1:21-cv-01228-AWI-SAB-HC

12                        Petitioner,
                                                                    ORDER TO SHOW CAUSE WHY
13               v.                                                 PETITION SHOULD NOT BE DISMISSED

14       THE STATE BAR OF CALIFORNIA,

15                        Respondent.

16

17                                                             I.

18                                                   BACKGROUND

19              Petitioner is currently confined at the Richard J. Donovan Correctional Facility. (ECF
               1
20 No. 1 at 1). In the instant federal habeas petition, Petitioner appears to challenge the State Bar of

21 California’s decision declining to take disciplinary action against prosecutors involved in

22 charging Petitioner in the Kings County Superior Court of a violation of California Penal Code

23 section 4501.5 (battery on a non-confined person by a prisoner). Petitioner argues that the State

24 Bar of California “erroneously failed to find that Petitioner[’s] criminal prosecution by the Kings

25 County District Attorney’s Office is part of an ongoing practice of systemic racism where

26 meritorious evidence favorable to the accused is intentionally lost and destroyed as a prosecuting
27 strategy to secure convictions against minority prisoners.” (ECF No. 1 at 5).

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
               Case 1:21-cv-01228-AWI-SAB Document 10 Filed 08/31/21 Page 2 of 4


 1                                                           II.

 2                                                    DISCUSSION

 3             Rule 4 of the Rules Governing Section 2254 Cases2 requires preliminary review of a

 4 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

 5 to file a response, if it “plainly appears from the petition and any attached exhibits that the

 6 petitioner is not entitled to relief in the district court.”

 7             A. Cognizability in Federal Habeas Corpus

 8             “Section 2241 establishes the general authority of the federal courts to issue habeas

 9 relief,” Dominguez v. Kernan, 906 F.3d 1127, 1134 (9th Cir. 2018), and provides that habeas

10 corpus review is available to persons who are “in custody in violation of the Constitution or laws

11 or treaties of the United States,” 28 U.S.C. § 2241(c)(3).

12             Here, Petitioner challenges the State Bar of California’s decision declining to take

13 disciplinary action against prosecutors in the Kings County District Attorney’s Office rather than

14 challenging Petitioner’s prosecution, conviction, or the fact or duration of his confinement.

15 Accordingly, Petitioner will be required to show cause why the Court has habeas jurisdiction

16 over his challenge to the State Bar of California’s decision.

17             B. Younger Abstention

18             In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that when there is a

19 pending state criminal proceeding, federal courts must refrain from enjoining the state
20 prosecution. Younger, 401 U.S. at 41; Sprint Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 588

21 (2013). See also Kowalski v. Tesmer, 543 U.S. 125, 133 (2004) (“The doctrine of Younger v.

22 Harris . . . reinforces our federal scheme by preventing a state criminal defendant from asserting

23 ancillary challenges to ongoing state criminal procedures in federal court.”). “Younger

24 abstention is a jurisprudential doctrine rooted in overlapping principles of equity, comity, and

25 federalism.” San Jose Silicon Valley Chamber of Commerce Political Action Comm. v. City of

26 San Jose, 546 F.3d 1087, 1091 (9th Cir. 2008).
27
     2
         The Court may apply any or all of these rules to habeas corpus petitions that are not brought under 28 U.S.C.
28 § 2254. Rule 1(b), Rules Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254.


                                                              2
           Case 1:21-cv-01228-AWI-SAB Document 10 Filed 08/31/21 Page 3 of 4


 1          The Ninth Circuit has held that the “logical implication” of Younger “is that abstention

 2 principles likewise prohibit a federal court from considering a pre-conviction habeas petition that

 3 seeks preemptively to litigate an affirmative constitutional defense unless the petitioner can

 4 demonstrate that ‘extraordinary circumstances’ warrant federal intervention.” Brown v. Ahern,

 5 676 F.3d 899, 901 (9th Cir. 2012) (citing Carden v. Montana, 626 F.2d 82, 83 (9th Cir. 1980)).

 6 Extraordinary circumstances include “cases of proven harassment or prosecutions undertaken by

 7 state officials in bad faith without hope of obtaining a valid conviction,” or situations “where

 8 irreparable injury can be shown.” Brown, 676 F.3d at 903 (internal quotation marks omitted)

 9 (quoting Carden, 626 F.2d at 84).

10          Here, it is unclear from the face of the petition whether Petitioner’s criminal proceeding

11 for battery on a non-confined person by a prisoner is ongoing. Accordingly, Petitioner must

12 inform the Court whether Petitioner’s criminal proceeding is ongoing, and if so, whether

13 extraordinary circumstances make Younger abstention inappropriate.

14          C. Exhaustion

15          Habeas petitions are subject to an exhaustion requirement—either a judicially-created

16 prudential one under 28 U.S.C. § 2241, Dominguez, 906 F.3d at 1135 n.9, or a statutory one

17 under 28 U.S.C. § 2254(b). The exhaustion doctrine is based on comity to the state court and

18 gives the state court the initial opportunity to correct the state’s alleged constitutional

19 deprivations. Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509,
20 518 (1982). A petitioner in state custody can satisfy the exhaustion requirement by providing the

21 highest state court with a full and fair opportunity to consider each claim before presenting it to

22 the federal court. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S.

23 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).

24          Thus, Petitioner must inform the Court whether his claim has been presented to the

25 California Supreme Court, and if possible, provide the Court with a copy of the petition filed in

26 the California Supreme Court that includes the claim now presented and a file stamp showing
27 that the petition was indeed filed in the California Supreme Court.

28 ///


                                                    3
            Case 1:21-cv-01228-AWI-SAB Document 10 Filed 08/31/21 Page 4 of 4


 1                                                  III.

 2                                               ORDER

 3          Accordingly, Petitioner is ORDERED to SHOW CAUSE within THIRTY (30) days

 4 from the date of service of this order why the petition should not be dismissed based on Younger

 5 v. Harris, 401 U.S. 37 (1971), failure to exhaust state judicial remedies, and failure to state a

 6 cognizable federal habeas corpus claim.

 7          Petitioner is forewarned that failure to follow this order will result in a recommendation

 8 for dismissal of the petition pursuant to Federal Rule of Civil Procedure 41(b) (a petitioner’s

 9 failure to prosecute or to comply with a court order may result in a dismissal of the action).

10
     IT IS SO ORDERED.
11

12 Dated:     August 31, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     4
